Citation Nr: 0919732	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than PTSD.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  
In February 2003, the RO determined that new and material 
evidence had not been received to reopen a claim for service 
connection for an acquired psychiatric condition, other than 
PTSD.  In September 2005, the RO denied a claim for service 
connection for PTSD.  

In October 2006, the Board denied the claims.  In its 
decision, the Board reopened the claim for an acquired 
psychiatric disorder, and denied it on the merits.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (CAVC).  In October 2008, the CAVC vacated the Board's 
October 2006 decision, and remanded the claims.  

Inasmuch as the Board's October 2006 decision has been 
totally vacated by the Court, the issues remain as they were 
at the time of that vacated decision.  

The issues of service connection for PTSD, and an acquired 
psychiatric disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision, dated in February 1998, 
the RO denied a claim for service connection for paranoid 
schizophrenia, depression, and bipolar disorder.  

2.  Evidence added to the record since the February 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim for service connection, and raises a 
reasonable possibility of substantiating the claim for an 
acquired psychiatric disorder.  


CONCLUSION OF LAW

Evidence received since the February 1998 rating decision 
denying service connection for an acquired psychiatric 
disorder, other than PTSD, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.  

The February 1998 rating decision denying service connection 
for paranoid schizophrenia, depression and bilateral disorder 
is final, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new 
and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for psychosis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The February 1998 rating decision denied service connection 
because the Veteran's service medical records were negative 
and paranoid schizophrenia was not shown until many years 
after service.  Evidence of record at the time of the 
decision included the Veteran's service treatment records, 
and some post-service psychiatric treatment records.  

Based on a review of the record, the Board finds that the 
appellant has submitted new and material evidence to reopen 
the claim for service connection for an acquired psychiatric 
disorder (other than PTSD).  Evidence submitted after the 
final decision includes the report of an August 2005 VA 
examination report, which notes that it was as likely as not 
that the Veteran's psychotic condition was in some way 
triggered by his alleged military sexual traumas.  This 
evidence is material within the meaning of 38 C.F.R. § 3.156.  
It relates to an unestablished fact necessary to substantiate 
the Veteran's previously denied claim, and raises a 
reasonable possibility of substantiating the claim under the 
controlling law.



ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, the claim is reopened; to this extent, the appeal 
is granted.   


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  

In this case, subsequent to the Board's October 2006 
decision, the Veteran's representative submitted additional 
VA medical evidence that was not previously of record.  The 
Veteran's representative did not submit a waiver of RO 
review, and the RO has not issued a supplemental statement of 
the case reflecting review of the new evidence.     

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).

A letter from E.M.N., M.D., dated in March 2006, indicates 
the Veteran has applied for disability benefits from the 
Social Security Administration (SSA).  The SSA's records are 
not currently associated with the C-file.  On remand, the 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is REMANDED for the following action:


1.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding or 
denying benefits to the Veteran, as well 
as all supporting medical documentation 
that was utilized in rendering the SSA's 
decision.  

2.  Readjudicate the issues on appeal 
with consideration of all new evidence 
received.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

